 In the Matter of AMERICAN FURNITURE NOVELTY COMPANY, A COR-PORATIONandUNITED FURNITURE WORKERS OF AMERICA, LOCAL18-B, AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONS,and FURNITURE, WOODWORKERS & FINISHERS UNION, LOCAL 18-B OFTHE UPHOLSTERERSINTERNATIONALUNION OF NORTH AMERICA,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. R-1844.-Decided June 7, 1940FurnitureManufacturing Industry-Investigation of Representatives:con-troversy concerning representation of employees: rival organizations; employerrefuses torecognize either union until question of majorityisdecided; em-ployer's statement of policy no barto-Unit Appropriate for Collective Bar-gaining:allemployees in the lumber yard, machine workers, machine helpers,cabinetdepartment, cabinet helpers, hand-sand machine operators in thecabinet department, machine sand operators in the cabinet department, handcarvers, spindlecarvers, stockman in the cabinet department,finishers,finish-ers'helpers, hand sanders and finishers, patchers, wrappers, rubbers, trim-mers,trimmers' helpers, packers, and craters, but excluding artists, porters,engineers,watchmen, elevator men, clerical and supervisory employees ;stipu-lation asto-Election OrderedMr. Stephen M. Reynolds,for the Board.Wolf & Love,byMr. Stephen Love,of Chicago, Ill., for theCompany.Meyers d Meyers,byMr. Ben Meyers,of Chicago, Ill., for theUnited.Mr. Joseph M. Jacobs,of Chicago, Ill., for the Upholsterers.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 8, 1940, United Furniture Workers of America, Local18-B, affiliated with the Congress of Industrial Organizations," hereincalled the United, filed with the Regional Director for the ThirteenthRegion (Chicago, Illinois) a petition alleging that a question affect-I The name of the petitioning union was amended at the hearing.The petition was filedunder thenameof Furniture and Bedding Workers, Local 18-B, of the United FurnitureWorkers of America, C. I. O.24 N. L. R. B., No. 44.487 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDing commerce had arisen concerning the representation of employeesof American Furniture Novelty Company, Chicago, Illinois, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of: the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On April27, 1940, the National Labor Relations Board, herein called ;theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On May 6, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United, andFurniture,Woodworkers & Finishers Union, Local 18-B of the Up-:holsterers International Union of North America, affiliated with theAmerican Federation of Labor, herein called the Upholsterers, a'-labor organization claiming to represent employees directly affected'by the investigation.Pursuant to the notice, a hearing was had on May 20 and 21, 1940,,at Chicago, Illinois, before Josef Hektoen, the Trial Examiner dulydesignated by the Board.All parties were represented by counseland participated in the hearing.During the course of the hearingthe Company moved to dismiss the petition on the ground that theCompany had not refused to bargain collectively and that a validand binding collective bargaining agreement was in existence.TheTrial Examiner did not rule upon this motion.The motion is herebydenied since we find in Section III below that no collective agreementexists.Full opportunity to be heard,to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and the admissibility of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company; American Furniture Novelty Company, 'is a Dela-ware corporation. It maintains a plant at Chicago, Illinois, whereit is engaged in the manufacture of tables of various types and living-:room furniture.During the period between March '1', 1939, and'March 1, 1940, raw materials, consisting of lumber, finishing material,veneers, 'hardware, carving, and miscellaneous materials, were pur- AMERICAN. FURNITURE. NOVELTY COMPANY489chased for use in the Chicago plant to the value of $275,000, morethan 50 per cent of the value of which was for materials brought tothe Company's plant in Chicago from points outside Illinois.Dur-ing the same period the sales of products manufactured at the plantamounted to about $615,000, of which 90 per cent represented salesand shipments of finished products to points outside Illinois.II.THE ORGANIZATIONS INVOLVEDUnited Furniture Workers of America, Local 18-B, is a labor or-ganization affiliated with the Congress of Industrial Organizations.It admits to membership production and maintenance employees ofthe Company.Furniture,Woodworkers & Finishers Union, Local 18-B of theUpholsterers International Union of North America, is a labor organi-zation affiliated with the American Federation of Labor. It admitstomembership production and maintenance employees of theCompany.M. THE QUESTION CONCERNING REPRESENTATIONIn the past the Company had had some dealings with the Uphol-sterers, including a statement of policy, but had not entered into anycollective agreement with it.During February 1940, a representativeof the United called on the Company and requested recognition of theUnited as sole bargaining agent of its production and maintenanceemployees.The Company refused to recognize the United, or theUpholsterers, until it had been determined which union representeda majority of employees concerned.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that. the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe parties stipulated,and we find, that all employees of theCompany at itsChicagoplant who are in the lumber yard, machineworkers, machine helpers, cabinet department,cabinet helpers, hand- 490DECISIONS-OF NATIONAL'LABOR RELATIONS. BOARDsand machine operators in the cabinet department, machine-sand op-erators in the cabinet department, hand carvers, spindle carvers,stockman in the cabinet department, finishers, finishers' helpers,hand sanders and finishers, patchers, wrappers, rubbers, trimmers,trimmers' helpers, packers, and craters, but excluding artists, porters,engineers, watchmen, elevator men, and clerical and supervisory em-ployees, constitute a unit appropriate for collective bargaining.Wefind that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe parties stipulated, and we find, that both the United and theUpholsterers have a substantial membership among the employeesin the unit we have found appropriate in Section V above.Wefind that an election will best resolve the question concerning repre-sentation.Those eligible to vote in this election shall be the employees in theappropriate unit who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation, and employees who were then or havesince been temporarily laid off, but excluding employees who havesince quit or been discharged for cause.The United shall be desig-nated on the ballot as Local 18-B, C. I. 0., and the Upholsterers,as Local 18-B, A. F. of L.Upon the basis of the above findings of fact and upon the entirerecord in this case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Furniture Novelty Company,Chicago, Illinois, at its Chicago, Illinois, plant, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Re-lations Act.2.All employees in the lumber yard, machine workers, machinehelpers, cabinet department, cabinet helpers, hand-sand machineoperators in the cabinet department, machine-sand operators in thecabinet department, hand carvers, spindle carvers, stockman in thecabinet department, finishers, finishers' helpers, hand sanders andfinishers, patchers, wrappers, rubbers, trimmers, trimmers' helpers,packers, and craters, excluding artists, porters, engineers, watchmen,elevator men, and clerical and supervisory employees, constitute a AMERICAN FURNITURE NOVELTY COMPANY491unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTEDthat, as part of. the investigation ordered by the Boardto ascertain representatives for the purposes. of collectivebargainingwith American Furniture Novelty Company, Chicago, Illinois, anelection by secret ballot shall be conductedas early aspossible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in' this matteras agent forthe National LaborRelations Board, and subject to Article III, Section9, of said Rulesand Regulations, among all employees of the Company at its Chicago,Illinois, plant who are in the lumber yard, machine workers, machinehelpers, cabinet department, cabinet helpers, hand-sand machineoperators in the cabinet department, machine-sand operators in thecabinet department, hand carvers, spindle carvers, stockman in thecabinet department, finishers, finishers' helpers, handsanders andfinishers, patchers, wrappers, rubbers, trimmers, trimmers' helpers,packers, and craters, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll periodbecausethey were illor on vacation, and employees who were then or have since been tem-porarily laid off, but excluding artists, porters, engineers, watchmen,elevator men, and supervisory and clerical employees, and employeeswho have since quit or been dischargedfor cause, to determine whetherthey desire to be represented by United Furniture Workers of Amer-ica,Local 18-B, affiliated with the Congress of Industrial Organ-izations,or by Furniture, Woodworkers & Finishers Union, Local1&-B of the Upholsterers International Union of North America,affiliated with the American Federation of Labor, for the purposesof collective bargaining, or by neither.